79807: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-19570: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79807


Short Caption:POPE INVS., LLC VS. CHINA YIDA HOLDING, CO. C/W 80709Court:Supreme Court


Consolidated:79807*, 80709Related Case(s):80709


Lower Court Case(s):Clark Co. - Eighth Judicial District - A746732Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/17/2019 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/14/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnnuity & Life Reassurance, Ltd.Peter L. Chasey
							(Chasey Law Offices)
						Richard J. Pocker
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						


AppellantPope Investments, LLCPeter L. Chasey
							(Chasey Law Offices)
						Richard J. Pocker
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						


AppellantPope Investments II, LLCPeter L. Chasey
							(Chasey Law Offices)
						Richard J. Pocker
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						


RespondentChina Yida Holding, Co.Joshua M. Halen
							(Holland & Hart LLP/Las Vegas)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


10/15/2019Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


10/15/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-42598




10/15/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-42600




10/15/2019Filing FeeFiling Fee Paid. $250.00 from Boies Schiller Flexner.  Check no. 4112. (SC)


10/17/2019Settlement NoticeIssued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley.19-43064




11/04/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-45307




11/15/2019Settlement Program ReportFiled ECAR/Other. SJ has spoken to both sides, but seeking further input for ECA. Estimate up to another ten to twenty days needed. (SC).19-46994




12/16/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-50850




12/17/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-50967




12/30/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/18/19. To Court Reporter: Brynn White (REJECTED PER NOTICE ISSUED 12/30/19). (SC)


12/30/2019Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)19-52369




12/30/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/18/19.  To Court Reporter: Brynn White. (SC)19-52393




02/05/2020TranscriptFiled Notice from Court Reporter. Brynn White stating that the requested transcripts were delivered.  Dates of transcripts: 07/18/19. (SC)20-05011




03/09/2020MotionFiled Stipulation for Extension of Time to File Opening Brief. (SC)20-09305




03/10/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Opening Brief due: April 15, 2020. (SC)20-09460




03/27/2020MotionFiled Appellants' Motion to Consolidate Appeals and Extend Briefing Schedule for Case No. 79807. Nos. 79807/80709. (SC).20-11877




03/30/2020Notice/IncomingFiled Respondent's Notice of Non-Opposition to Appellants' Motion to Consolidate Appeals and Extend Briefing Schedule for Case No. 79807. (SC).20-12143




04/03/2020MotionFiled Appellants' Reply In Support of Their Motion to Consolidate Appeals and Extend Briefing Schedule for Case No. 79807. (SC)20-12820




04/06/2020Order/ProceduralFiled Order Granting Motions to Consolidate. These appeals are hereby consolidated.  Appellants shall have until July 1, 2020, to file and serve an appendix and a single opening brief addressing all issues in these appeals. Nos. 79807/80709. (SC).20-12901




04/27/2020TranscriptFiled Notice from Court Reporter. Brynn White stating that the requested transcripts were delivered.  Dates of transcripts: 11/09/19. (SC)20-15908




06/17/2020MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief. Nos. 79807/80709. (SC).20-22639




06/24/2020MotionFiled Respondent's Notice of Non-Opposition to Appellant's Motion to Extend Time to File Opening Brief (Third Request).  Nos. 79807/80709.(SC)20-23479




06/24/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 22, 2020, to file and serve the opening brief and appendix.  Nos. 79807/80709.  (SC)20-23516




07/10/2020MotionFiled Appellants' Unopposed Motion to Extend Time to File Opening Brief (Fourth Request).  Nos. 79807/80709. (SC)20-25499




07/14/2020Notice/IncomingFiled Respondent's Notice of Non-Opposition to Appellants' Motion to Extend Time to File Opening Brief (Fourth Request). Nos. 79807/80709. (SC).20-25881




07/14/2020MotionFiled Appellants' Reply In Support of Unopposed Motion to Extend Time to File Opening Brief (Fourth Request). Nos. 79807/80709. (SC).20-25898




07/31/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 3, 2020, to file and serve the opening brief and appendix.  Nos. 79807/80709.  (SC)20-27941




07/31/2020MotionFiled Appellants' Unopposed Motion to Extend Time to File Opening Brief (Fifth Request).  Nos. 79807/80709.  (SC)20-28069




08/04/2020MotionFiled Appellants' Unopposed Motion to Extend Time to File Opening Brief (Sixth Request).  No. 79807/80709.  (SC)20-28427




08/11/2020BriefFiled Appellants' Opening Brief.  Nos. 79807/80709. (SC)20-29654




08/11/2020AppendixFiled Joint Appendix Volume I.  Nos. 79807/80709. (SC)20-29657




08/11/2020AppendixFiled Joint Appendix Volume II.  Nos. 79807/80709. (SC)20-29658




08/11/2020AppendixFiled Joint Appendix Volume III.  Nos. 79807/80709. (SC)20-29659




08/11/2020AppendixFiled Joint Appendix Volume IV. Nos. 79807/80709. (SC)20-29660




08/11/2020AppendixFiled Joint Appendix Volume V - Part 1.  Nos. 79807/80709. (SC)20-29661




08/11/2020AppendixFiled Joint Appendix Volume VI - Part 1.  Nos. 79807/80709. (SC)20-29662




08/11/2020AppendixFiled Joint Appendix Volume VII.  Nos. 79807/80709. (SC)20-29663




08/11/2020AppendixFiled Joint Appendix Volume VIII.  Nos. 79807/80709. (SC)20-29664




08/14/2020Order/ProceduralFiled Order Granting Motions.  Appellants' motions for fifth and sixth extensions of time to file the opening brief are granted. The opening brief and appendix were filed on August 11, 2020.  Respondent shall have until September 10, 2020, to file and serve the answering brief.  Nos. 79807/80709.   (SC)20-30104




09/09/2020MotionFiled Stipulation for Extension of Time to File Answering Brief.  (SC)20-33272




09/14/2020Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  October 26, 2020.  Nos.79807/80709.  (SC)20-33748




10/23/2020MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief (Second Request).  Nos. 79807/80709.  (SC)20-38991




10/28/2020MotionFiled Appellants' Response to Respondent's Unopposed Motion to Extend Time to File Answering Brief (Second Request).   Nos. 79807/80709. (SC)20-39451




11/06/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: November 25, 2020. Nos. 79807/80709. (SC)20-40700




11/25/2020MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief (Third Request). Nos. 79807/80709. (SC)20-43025




12/04/2020MotionFiled Appellants' Response to Respondent's Unopposed Motion to Extend Time to File Answering Brief (Third Request) (REJECTED PER NOTICE ISSUED 12/4/20). Nos. 79807/80709. (SC)


12/04/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellants' Response to Respondent's Unopposed Motion to Extend Time to File Answering Brief (Third Request). Nos. 79807/80709.  (SC)20-44011




12/07/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: December 9, 2020. Nos. 79807/80709 (SC)20-44271




12/09/2020BriefFiled China Yida Holding, Co.'s Answering Brief.  Nos. 79807/80709. (SC)20-44857




12/18/2020MotionFiled Stipulation for Extension of Time to File Reply Brief.   Nos. 79807/80709. (SC)20-45842




12/18/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Reply Brief due: January 29, 2021.   Nos. 79807/80709. (SC)20-45885




01/21/2021MotionFiled Appellants' Unopposed Motion to Extend Time to File Reply Brief (Second Request). Nos. 79807/80709.  (SC)21-01810




01/26/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until February 5, 2021, to file and serve the reply brief.  Nos. 79807/80709.  (SC)21-02422




02/05/2021MotionFiled Appellants' Unopposed Motion to Extend Time to File Reply Brief (Third Request).  Nos. 79807/80709. (SC)21-03528




02/10/2021BriefFiled Appellants' Reply Brief.  Nos. 79807/80709.  (SC)21-04070




02/12/2021Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time filed on February 5, 2021, is granted. The reply brief was filed on February 10, 2021.  Nos. 79807/80709.  (SC)21-04335




02/12/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 79807/80709.  (SC)


05/14/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos. 79807/80709.  (SC)21-13889




07/08/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 33. Nos. 79807/80709. SNP21-RP/LS/AS. (SC).21-19570




08/02/2021RemittiturIssued Remittitur. (SC)21-22261




08/02/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 3, 2021. Nos. 79807/80709. (SC)21-22261





Combined Case View